
	

113 HR 2042 IH: Preserving America’s Downtowns and Heritage Act of 2013
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2042
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. McKinley (for
			 himself, Mr. Ben Ray Luján of New
			 Mexico, Mr. Carson of
			 Indiana, and Mr. Tonko)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the rehabilitation credit for commercial buildings and to provide a
		  rehabilitation credit for principal residences.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving America’s Downtowns and
			 Heritage Act of 2013.
		2.Increased
			 rehabilitation credit for commercial buildings
			(a)Buildings other
			 than certified historic structuresParagraph (1) of section 47(a) of the
			 Internal Revenue Code of 1986 (relating to rehabilitation credit) is amended by
			 striking 10 percent and inserting 12.5
			 percent.
			(b)Certified
			 historic structuresParagraph
			 (2) of such section is amended by striking 20 percent and
			 inserting 25 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of
			 enactment of this Act.
			3.Rehabilitation
			 credit for historic principal residences
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Rehabilitation
				of historic principal residences
						(a)General
				ruleIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 20 percent of the qualified rehabilitation expenditures made by the
				taxpayer with respect to a qualified historic home.
						(b)Qualified
				rehabilitation expenditureFor purposes of this section—
							(1)In
				generalThe term qualified rehabilitation
				expenditure means any amount properly chargeable to capital
				account—
								(A)in connection with
				the certified rehabilitation of a qualified historic home, and
								(B)for property for
				which depreciation would be allowable under section 168 if the qualified
				historic home were used in a trade or business.
								(2)Certain
				expenditures not includedRules similar to the rules of clauses (ii)
				and (iii) of section 47(c)(2)(B) shall apply.
							(3)Mixed use or
				multifamily buildingIf only a portion of a building is used as
				the principal residence of the taxpayer, only qualified rehabilitation
				expenditures which are properly allocable to such portion shall be taken into
				account under this section.
							(c)Certified
				rehabilitationFor purposes
				of this section—
							(1)In
				generalThe term certified rehabilitation has the
				meaning given such term by section 47(c)(2)(C).
							(2)Approved State
				programThe term
				certified rehabilitation includes a certification made by—
								(A)a State Historic
				Preservation Officer who administers a State Historic Preservation Program
				approved by the Secretary of the Interior pursuant to section 101(b)(1) of the
				National Historic Preservation Act, or
								(B)a local
				government, certified pursuant to section 101(c)(1) of the National Historic
				Preservation Act and authorized by a State Historic Preservation Officer, or
				the Secretary of the Interior where there is no approved State program, subject
				to such terms and conditions as may be specified by the Secretary of the
				Interior for the rehabilitation of buildings within the jurisdiction of such
				officer (or local government) for purposes of this section.
								(d)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				historic homeThe term qualified historic home means
				a certified historic structure—
								(A)which has been
				substantially rehabilitated, and
								(B)which (or any
				portion of which)—
									(i)is
				owned by the taxpayer, and
									(ii)is used (or will,
				within a reasonable period, be used) by such taxpayer as his principal
				residence.
									(2)Substantially
				rehabilitatedThe term substantially rehabilitated
				has the meaning given such term by section 47(c)(1)(C).
							(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(4)Certified
				historic structure
								(A)In
				generalThe term certified historic structure means
				any building (and its structural components) which—
									(i)is
				listed in the National Register, or
									(ii)is located in a
				registered historic district (as defined in section 47(c)(3)(B)) and is
				certified by the Secretary of the Interior as being of historic significance to
				the district.
									(5)Rehabilitation
				not complete before certificationA rehabilitation shall not be
				treated as complete before the date of the certification referred to in
				subsection (c).
							(6)Tenant-stockholder
				in cooperative housing corporationIf the taxpayer holds stock as
				a tenant-stockholder (as defined in section 216) in a cooperative housing
				corporation (as defined in such section), such stockholder shall be treated as
				owning the house or apartment which the taxpayer is entitled to occupy as such
				stockholder.
							(e)Carryforward of
				unused creditIf the credit
				allowable under subsection (a) exceeds the limitation imposed by section 26(a)
				for the taxable year reduced by the sum of the credits allowable under this
				subpart (other than this section and sections 25D and 1400C), such excess shall
				be a carried to each of the 5 succeeding taxable years and, subject to rules
				similar to the rules of section 39(a)(2), shall be added to the credit
				allowable by subsection (a) for such succeeding taxable year.
						(f)When
				expenditures taken into accountQualified rehabilitation
				expenditures shall be treated for purposes of this section as made—
							(1)on the date the
				rehabilitation is completed, or
							(2)to the extent
				provided by the Secretary by regulation, when such expenditures are properly
				chargeable to capital account.
							Regulations under paragraph (2)
				shall include a rule similar to the rule under section 50(a)(2) (relating to
				recapture if property ceases to qualify for progress expenditures).(g)Recapture
							(1)In
				generalIf, before the end of the 5-year period beginning on the
				date on which the rehabilitation of the building is completed—
								(A)the taxpayer
				disposes of such taxpayer’s interest in such building, or
								(B)such building
				ceases to be used as the principal residence of the taxpayer or ceases to be a
				certified historic structure,
								the
				taxpayer’s tax imposed by this chapter for the taxable year in which such
				disposition or cessation occurs shall be increased by the recapture percentage
				of the credit allowed under this section for all prior taxable years with
				respect to such rehabilitation.(2)Recapture
				percentageFor purposes of paragraph (1), the recapture
				percentage shall be determined in accordance with the table under section
				50(a)(1)(B), deeming such table to be amended—
								(A)by striking
				If the property ceases to be investment credit property within—
				and inserting If the disposition or cessation occurs within—,
				and
								(B)in clause (i) by
				striking One full year after placed in service and inserting
				One full year after the taxpayer becomes entitled to the
				credit.
								(3)Transfer between
				spouses or incident to divorceIn the case of any transfer
				described in subsection (a) of section 1041 (relating to transfers between
				spouses or incident to divorce)—
								(A)the foregoing
				provisions of this subsection shall not apply, and
								(B)the same tax
				treatment under this subsection with respect to the transferred property shall
				apply to the transferee as would have applied to the transferor.
								(h)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property, the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
						(i)Processing
				feesAny State may impose a
				fee for the processing of applications for the certification of any
				rehabilitation under this section provided that the amount of such fee is used
				only to defray expenses associated with the processing of such
				applications.
						(j)Denial of double
				benefitNo credit shall be allowed under this section for any
				amount for which credit is allowed under section 47.
						(k)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				the purposes of this section, including regulations where less than all of a
				building is used as a principal residence and where more than 1 taxpayer use
				the same dwelling unit as their principal
				residence.
						.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 item:
					
						(38)to the extent
				provided in section
				25E(h).
						.
				(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
					
						Sec. 25E. Rehabilitation of
				historic principal residences..
					
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of
			 enactment of this Act.
			
